UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE EXCHANGE ACT For the transition period from to CHINA LIAONING DINGXU ECOLOGICAL AGRICULTURE DEVELOPMENT, INC. (Exact name of small business issuer as specified in its charter) Commission File No.333-170480 Nevada 80-0638212 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Room 2119 Mingyong Building, No. 60 Xian Road. Shahekou District, Dalian, China 116021 (Address of Principal Executive Offices) 0086-13909840703 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YESþ NO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESþ NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESo NO þ State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 66,450,000 Shares of Common Stock, as of November 14, 2012. Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II - OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Submissions of Matters to a Vote of Security Holders 29 Item 5. Other Information 29 Item 6. Exhibits 30 SIGNATURES 31 As used in this Form 10-Q Quarterly Report, unless the context requires or is otherwise indicated, the terms “we,” “us,” “our,” the “Registrant,” the “Company,” “our company” and similar expressions include the following entities (as defined below): (i)China Liaoning Dingxu Ecological Agriculture Development, Inc., formerly known as Hazlo! Technologies, Inc., a Nevada corporation (“Company”, “we”, or “us”), which is a publicly traded company; (ii)China Liaoning DingXu Ecological Agriculture Development Co, Ltd., a BVI company ( “DingXu BVI”) (iii)Panjin Hengrun Biological Technology Development Co., Ltd. 盘锦恒润生物技术开发有限公司, a limited liability company organized under the laws of the People’s Republic of China and a ninety-nine percent owned subsidiary of DingXu BVI (“Panjin Hengrun”) (iv)Liaoning Dingxu Ecological Agriculture Development Co., Ltd.辽宁鼎旭生态农业发展有限公司, a limited liability company organized under the laws of the People’s Republic of China and an affiliated entity of Panjin Hengrun through contractual arrangements (“Liaoning Dingxu”). “China” or “PRC” refers to the People’s Republic of China, excluding Hong Kong, Macau and Taiwan.“RMB” or “Renminbi” refers to the legal currency of China and “$” or “U.S. Dollars” refers to the legal currency of the United States. We make no representation that the RMB or U.S. Dollar amounts referred to in this report could have been or could be converted into U.S. Dollars or RMB, as the case may be, at any particular rate or at all.“GAAP” unless otherwise indicated refers to accounting principles generally accepted in the United States. 2 ITEM 1. FINANCIAL STATEMENTS CHINA LIAONING DINGXU ECOLOGICAL AGRICULTURE DEVELOPMENT, INC CONSOLIDATED BALANCE SHEETS (AMOUNTS EXPRESSED IN US DOLLAR) 　 　 　 　 As of As of 　 September 30,2012 December 31,2011 (Unaudited) (Audited) ASSETS 　 　 Cash and cash equivalents Inventories Advances to suppliers Other receivables, net 　 　 　 Total Current Assets 　 　 　 Property and equipment, net Construction in progress Land use right Prepaid lease for land 　 　 　 Total Assets $ $ 　 　 　 LIABILITIES AND STOCKHOLDERS' EQUITY 　 　 　 Current Liabilities: 　 　 Short-term loan Other payables 　 　 　 Total Current Liabilities 　 　 　 Due to related parties 　 　 　 Total Liabilities 　 　 　 Commitments - - 　 　 　 Stockholders' Equity: 　 　 Common stock ($0.001 par value; 75,000,000 shares authorized; 　 　 66,450,000 and 66,450,000 shares issued and outstanding atSeptember 30,2012 and December 31, 2011) Additional paid-in capital Statutory reserve Retained earnings Accumulated other comprehensive income 　 　 　 Total Stockholders' Equity 　 　 　 Total Liabilities and Stockholders' Equity $ $ See accompanying notes to unaudited pro forma consolidated financial statements 3 CHINA LIAONING DINGXU ECOLOGICAL AGRICULTURE DEVELOPMENT, INC CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (AMOUNTS EXPRESSED IN US DOLLAR) 　 For the Nine For the Nine For the Three For the Three 　 Months Ended Months Ended Months Ended Months Ended 　 September30,2012 September30,2011 September30,2012 September30,2011 　 (Unaudited) (Unaudited) (Unaudited) (Unaudited) 　 　 　 　 NET REVENUES $ 　 　 　 　 COST OF REVENUES 　 　 　 　 　 GROSS PROFIT 　 　 　 　 　 OPERATING EXPENSES: 　 　 　 　 General and administrative $ Impairment loss - - 　 　 　 　 　 Total Operating Expenses 　 　 　 　 　 INCOME FROM OPERATIONS 　 　 　 　 　 OTHER INCOME (EXPENSES): 　 　 　 　 Other income Other expenses - - ) - Interest expenses ) - ) - 　 　 　 　 　 　 　 　 　 　 INCOME BEFORE PROVISION FOR INCOME TAX 　 　 　 　 　 PROVISION FOR INCOME TAXES - 　 　 　 　 　 NET INCOME $ 　 　 　 　 　 COMPREHENSIVE INCOME: 　 　 　 　 Net income $ 　 　 　 　 　 OTHER COMPREHENSIVE INCOME: 　 　 　 　 Unrealized foreign currency translation gain (loss) ) 　 　 　 　 　 COMPREHENSIVE INCOME $ 　 　 　 　 　 NET INCOME PER COMMON SHARE: 　 　 　 　 Basic $ Diluted $ 　 　 　 　 　 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING: 　 　 　 　 Basic 5,818,116 Diluted 5,818,116 See accompanying notes to unaudited consolidated financial statements. 4 CHINA LIAONING DINGXU ECOLOGICAL AGRICULTURE DEVELOPMENT, INC CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (AMOUNTS EXPRESSED IN US DOLLAR) (UNAUDITED) 　 For the Nine Months Ended 　 September 30, 　 CASH FLOWS FROM OPERATING ACTIVITIES: 　 Net income $ $ Adjustments to reconcile net income to net cash 　 　 Provided by operating activities: 　 　 Depreciation and amortization Impairment loss Changes in assets and liabilities: 　 　 Inventories ) ) Other receivables ) Prepaid expense/Advances to suppliers ) Other payables ) NET CASH PROVIDED BY OPERATING ACTIVITIES 　 　 　 CASH FLOWS FROM INVESTING ACTIVITIES: 　 　 Purchase of property, plant and equipment ) ) Construction in progress ) ) Acquisition of land use right ) ) Prepaid lease for land - ) NET CASH USED IN INVESTING ACTIVITIES ) ) 　 　 　 CASH FLOWS FROM FINANCING ACTIVITIES: 　 　 Proceeds from capital injection - Proceeds from share issuances - Proceeds from related parties NET CASHPROVIDED BY FINANCING ACTIVITIES 　 　 　 EFFECT OF EXCHANGE RATE ON CASH ) 　 　 　 NET INCREASE IN CASH AND CASH EQUIVALENTS 　 　 　 CASH AND CASH EQUIVALENTS - beginning of period 　 　 　 CASH AND CASH EQUIVALENTS - end of period $ $ 　 　 　 SUPPLEMENTAL DISCLOSURE OF CASH FLOWINFORMATION: 　 　 Cash paid for: 　 　 Interest $ $
